 


109 HR 1987 IH: To amend the Public Health Service Act to provide for an increase in the number of political subdivisions directly receiving awards under the program for improving State and local preparedness for bioterrorism and other public health emergencies.
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1987 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to provide for an increase in the number of political subdivisions directly receiving awards under the program for improving State and local preparedness for bioterrorism and other public health emergencies. 
 
 
1.Increase in number of political subdivisions directly receiving awards under program for improving State and local preparedness for bioterrorism and other public health emergenciesSection 319C–1(b)(2) of the Public Health Service Act (42 U.S.C. 247d–3a(b)(2)) is amended— 
(1)by striking Coordination and all that follows through An award and inserting the following: 
 
(2)Certain provisions regarding political subdivisions 
(A)Coordination with statewide plansAn award; and 
(2)by adding at the end the following: 
 
(B)Increase in number of direct awardsThe Secretary may increase, relative to fiscal year 2005, the number of political subdivisions or consortia that receive awards pursuant to paragraph (1)(B), with priority given to political subdivisions that have a substantial number of residents and face a high degree of risk from bioterrorist attacks or other public health emergencies..  
 
